DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2021 (hereafter the “6/10 Reply”)  has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 2, 11-13 and 23 have been canceled with the 6/10 Reply.  New Claims 24-27 have been entered.
Claims 1, 4, 9, 14-22 and 24-27 are pending.  

Claim Interpretation
Claim 1, steps (a) and (b), have been amended to recite “barcode sequence” and “barcode sequences” (see lines 9-11) which previously recited --tag sequence-- and --tag sequences--.  Thus step (b)’s recitation of “introducing into a plurality of the target DNA molecules a barcode sequence from said population of beads to produce multiply tagged target with said barcode sequence--.  

Further to the above, Claim 1, step (a), recites “and different beads comprise different barcode sequences” (see line 10).  The broadest reasonable interpretation of this phrase in light of the instant application is as requiring that each (individual) bead in “a population of beads” of Claim 1 comprises a barcode sequence that is different from the barcode sequence of each other (individual) bead in that “population”.  

Claim 24 depends from Claim 9 and recites 
“wherein the oligonucleotides comprise transposon ends, a tag sequence, and a PCR primer binding site” (see lines 1-2 therein; and see indefiniteness rejection of “tag sequence” below) 
as compared to Claim 9’s recitation of 
“wherein the oligonucleotides comprise transposon ends” (see lines 1-2 therein).  
Thus Claim 24 further defines the method of Claim 9 at least by requiring the oligonucleotides to comprise “a PCR primer binding site”.  
Regarding the remaining portion of Claim 24, which recites 
“and wherein addition of transposase to the mixture causes in vitro transposition of transposons, tag sequences and PCR primer binding sites into long fragments, 

the broadest reasonable interpretation is that Claim 24 does not require an affirmative step of ‘adding transposase’ or an affirmative “transposition” event.  Instead, this portion of Claim 24 is interpreted as encompassing what would happen if transposase is added or a transposition event occurs.  Stated differently, this portion of Claim 24 is interpreted as referring to elements of a hypothetical situation where transposase is added or a transposition event occurs. 
In light of the foregoing, Claim 24 and Claims 25-27 which depend therefrom, do not include a use of transposase activity nor an occurrence of a transposition event relative to Claims 1 and 9 from which they depend.  

Claim 16 has been amended to recite “assembling [ ] to produce a assembled sequence of the target DNA molecules”, which has been given the broadest reasonable interpretation to mean that the “assembled sequence” does not include the barcode sequences introduced by the method of Claim 1 from which Claim 16 depends.  This interpretation is based on the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  

Claim 20 recites “the target DNA molecules are treated by nicking”, which is interpreted as treating “the target DNA molecules” to introduce one or more nicks therein.  This interpretation is consistent with the specification (e.g. pg 16, ¶0096) as both the claim and 

Specification
In light of amendments to the disclosure at page 8, ¶0057, and page 23, ¶0122, the previous objections to the specification based on those passages are withdrawn.  

Claim Objections – Withdrawn and New
In light of amendments to Claims 1, 4 and 14, and the cancellation of Claim 12, the previous objections thereto have been withdrawn.  

Claims 21-22, 24, 26 and 27 are objected to because of the following informalities:  
Claim 21 recites “a 3’ common adaptor” (emphasis added) which differs from Claim 22’s recitation of “the 3’ common adapter” (emphasis added) and indicates a typographical error in one of the two claims; and 
Claim 24 recites the term “unique transposon sequence” while each of Claims 26 and 27 recites the term “unique transposon sequences” to refer to target sequences that are duplicated with random insertion of a transposon (see Claim Interpretation section above regarding Claim 24), where the term “transposon” is recognized in the art as referring to the DNA sequence (flanked by mosaic ends, or transposon ends) that is inserted into a target DNA, and so a skilled artisan would not construe the replicated 9 
Appropriate correction of the inconsistency in Claim 21, and explanation or correction of Claims 24, 26 and 27, are required.

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of their cancellation, the previous rejection of Claims 2 and 13 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 14-18, 22, 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Each of Claims 9 and 24 recites the limitation “tag sequences” (see Claim 9, line 4, and Claim 24, line 3) while each of Claims 14, 22 and 24 recites the limitation “tag sequence” (see Claim 14, line 3; Claim 22, line 2; and Claim 24, line 2).    
Claim 1 has been amended to recite “barcode sequence” and “barcode sequences” (see lines 9-11) in place of --tag sequence-- and --tag sequences--, respectively.  Thus the meaning of the quoted terms in Claims 9, 14, 22 and 24 is unclear, which renders them, as well as Claims 15-16 and 25-27 that depend therefrom, indefinite.  
In the interest of advancing prosecution, and without obviating Applicant’s need to address the instant rejection, the above quoted terms have been interpreted as reciting 
--barcode barcode 

Each of Claims 17 and 18 depend from canceled Claim 12.  This renders the scope of each claim indefinite. 
In the interest of advancing prosecution, and without obviating Applicant’s need to address the instant rejection, each of Claims 17 and 18 is interpreted as depending directly from Claim 1 (based on previous Claim 12 depending from Claim 1) with adjustment to the wording of each dependent Claim as needed to be consistent with Claim 1.  

The term "long fragments" in Claim 24 and the term “long fragment” in Claim 26 are each a relative term which renders the claim indefinite.  The terms "long fragments” and “long fragment” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
It is noted that the instant specification includes non-limiting descriptions of “[l]ong fragments of a target nucleic acid or polynucleotide (e.g. 100kb or longer)” and “long genomic fragments (~100kb or longer)” (see pg 7, ¶¶0052-0053 of the specification, corresponding to ¶¶0052-0053 in its publication in US 2019/0002970).  Similar non-limiting descriptions are at pages 10-11, ¶0071 of the specification, corresponding to ¶0077 in its publication in US 2019/0002970).  
Because these non-limiting descriptions do not provide sufficient clarity to a skilled artisan regarding what ‘long fragment(s)’ are and are not within the scope of Claims 24 and 26, they are indefinite along with dependent Claims 25 and 27.  

Additionally, the term “transposon sequence” in Claim 24 and each of Claims 26-27 is used in a manner inconsistent with its use in the instant specification on page 15, ¶0094.  In the that paragraph, and Figure 3, “transposon sequences” are described as being present on nanoballs or beads prior to addition of transposase and transposition.  
The uses of the term in the specification contradict the uses in Claims 24 and 26-27, which present a hypothetical transposition reaction (see the Claim Interpretation section above, where Claims 24-27 are interpreted as not including any use of transposase activity nor any occurrence of a transposition event) as “producing a unique transposon sequence”.  This is presented in lines 2-5 of Claim 24: 
in vitro transposition of transposons, [ ] wherein the transposition replicates 9 bp of sequence at each end of the transposon thereby producing a unique transposon sequence” (underlining added).
A skilled artisan would thus be confused as to what subject matter is encompassed by a “transposon sequence” that would be produced upon addition of transposase to effect transposition.  
The confusion is increased by addition of the term "unique” to modify “transposon sequence" in Claim 24 and each of Claims 26-27 because the term “unique” is a relative term which renders the claim indefinite.  The term "unique” is not sufficiently defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
And while ¶0094 as cited above states (with underlining added) “e.g., near each of the transposon ends, (ii) unique tag sequences (the same tag sequence near both ends)” and that “at each end such amplicons include sequences from the end of an adjacent transposon, including the unique tag sequence for that transposon”, neither instance provides clarity regarding the meaning of “unique transposon sequence” in Claims 24 and 26-27.   
In addition to the above, Claims 26 and 27 require additional steps based on those uncertain “unique transposon sequences”.  
In light of the foregoing, it is unclear to a skilled artisan regarding what methods are encompassed by Claim 24 such that “a unique transposon sequence” would be produced upon 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 9, 14-22 and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  
This is a new matter rejection.  The inclusion of Claims 4, 9, 14-22 and 24-27  in this rejection is due to their dependencies from independent Claim 1.
Claim 1 was amended to recite “wherein each bead comprises at least 1000 copies of the same oligonucleotide” (see line 8).  
A review of the instant application, however, found no support for the specific feature as quoted above.  More specifically, a review of the specification as filed found no literal or descriptive instances of “at least 1000 copies” and so found no instance of that term in relation to a bead or the number of oligonucleotides thereon.  Thus the disclosure fails to provide adequate support for this element of Claim 1.  
In light of the foregoing, Claims 1, 4, 9, 14-22 and 24-27 are directed to subject matter that was not described in such a way as to reasonably convey to one skilled in the relevant art of possession of the claimed inventions at the time the instant application was filed.  

Additionally, Claims 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  
This is a new matter rejection.  
Claims 25-27 depend from Claims 1, 9 and 24 while encompassing methods with additional PCR amplification (Claim 25), sequencing (Claim 26) and building contigs (Claim 27) without use of transposase activity or a transposition event to introduce sequences into the DNA molecules of Claims 1, 9 and 24.  This is in contrast to a review of the instant application, including Figures 1 and 3 (illustrating methods with use of transposition), which found no 
In light of the foregoing, Claims 25-27 are directed to subject matter that was not described in such a way as to reasonably convey to one skilled in the relevant art of possession of the claimed inventions at the time the instant application was filed.  

Claim Rejections - 35 USC § 101 - New
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16 and 27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to 1) abstract ideas and 2) a natural phenomenon without significantly more.  The steps of “(i) assigning sequence reads to corresponding target DNA molecules” and of “(ii) assembling the sequence reads” in Claim 16, as well as the step of “using the unique transposon sequences to build contigs” in Claim 27, are where mental processes involving observation, evaluation, and/or opinion are abstract ideas used in performing the acts of “assigning”, “assembling” and “using [ ] sequences to build contigs” (e.g. by directly or indirectly observing and/or evaluating
Furthermore, and to the extent that the above quoted steps rely upon naturally occurring properties, characteristics, functionalities, structures, or relationships (e.g. nucleic acid sequences) as present and/or found in their natural state, the claims are directed to the natural phenomenon of how those aspects naturally occur or exist.  
These judicial exceptions are not integrated into a practical application because the prior steps in Claims 1 and 14-15, as well as in Claims 1, 9 and 24-26, are directed to “combining”, “introducing”, “providing subfragments” and “sequencing” in the case of Claim 16, and “combining”, “introducing”, “producing amplicons”, and “sequencing amplicons” in the case of Claim 27, which are i) insignificant extra-solution activity; and ii) generally link the use of a judicial exception (JE) to a particular technological environment or field of use, which is not indicative of integration of the JE into a practical application.  Regarding i), Claims 16 and 27 do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the preceding steps are only directed to the preparation of sequence data for use in the “assigning” and “assembling” of Claim 16 and the “using [ ] sequences to build contigs” of Claim 27.  Moreover, the prior steps are the routine methodology of transposition, fragmentation, amplification, and sequencing as taught by each of Gormley et al. and Steemers et al. as described in the prior art based rejections below.    
Accordingly, Claims 16 and 27 are directed to patent ineligible subject matter.

Claim Rejections - 35 USC § 102 –Withdrawn and New
In light of claim amendments and cancellations, the previous rejection of Claims 1, 2, 4, 9, 11-16, and 19-23 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Steemers et al. (WO 2012/061832 A1; published May 10. 2012; effectively filed at least as of November 7, 2011; cited in IDS filed 7/12/2019) has been withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 4, 9, 14-16, and 24-27 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gormley et al. (US 9,683,230 B2; published 20 June 2017; effectively filed 9 January 2013 based on US Provisional Application 61/750,682; a copy of 79 pages containing . 
This rejection has not been previously presented.  
Regarding Claim 1, Gormley et al. teach a method comprising 
“(a) providing a solid support having transposome complexes immobilized thereon, wherein said transposome complexes comprise a transposase bound to a first polynucleotide, said first polynucleotide comprising
(i) a 3' portion comprising a transposon end sequence, and
(ii) a first tag comprising a first tag domain;
(b) applying a target DNA to the solid support under conditions whereby the target DNA is fragmented by the transposome complexes, and the 3' transposon end sequence of the first polynucleotide is transferred to a 5' end of at least one strand of the fragments; thereby producing an immobilized library of double-stranded fragments wherein at least one strand is 5 ' - tagged with the first tag” (see pg 44, Gormley et al.’s claim 1).
They further teach that method “wherein the solid support comprises microparticles” (see pg 45, their dependent claim 16), and teach “tagmentation using transposome beads” as including use of “a population of microparticles” and “use of a solid support such as beads” (see pg 30, lines 4-6, as well as pg 3, line 16, to pg 4, line 30).  They also teach the beads as comprising an “index tag [that] may be unique to the bead” (see pg 31, lines 19-20, and pg 34, line 23 to pg 35, line 3, regarding tagging DNAs with “the index domain” as their “barcoding methods”); adding transposome beads to “a solution of target DNA in a tagmentation buffer” reducing the likelihood of tagmentation across two or more different beads” (emphasis added; see pg 33, lines 4-7), which indicates a adding a population of different beads to a single tagmentation reaction.  Gormley et al. illustrate a double stranded DNA molecule as tagmented by more than one transposome complex immobilized on the same surface (e.g. of a bead) in Figures 1a), 2a), 3a), 4a) and 12.  
Additionally, Gormley et al. teach embodiments where “the beads are in close contact and one or more DNA molecules may stretch between two or more beads” and the loading of “0.1x haplome equivalents (50,000 [diploid] genomes equivalents)” of target DNA “to 1 million beads each with a unique barcode” (see pg 37, lines 7-14).  The description of “haplome equivalents” would be understood by a skilled artisan as in reference to diploid genomes.  
Gormley et al. also teach that “bead sizes range from nanometers, i.e. 100 nm, to millimeters, i.e. 1 mm, with beads from about 0.2 micron to about 200 microns being preferred” (emphasis added; see pg 13, lines 19-25) and that polynucleotide containing transposome complexes on those beads can be at densities of up to “106 complexes per mm2” (see pg 4, lines 22-24).  
These teachings of Gormley et al. correspond to instant Claim 1 as shown in the following table:
Instant Claim 1
Gormley et al.
A method of preparing multiply tagged target DNA molecules comprising
Their claim 1, preamble

Their teaching of adding transposome beads to “a solution of target DNA in a tagmentation buffer” (pg 32, lines 3-5); and that “a population of beads bearing immobilized transposome complexes can be mixed with an excess of beads that bear no transposomes or oligonucleotides, thereby reducing the likelihood of tagmentation across two or more different beads” (pg 33, lines 4-7). 
     (i) a plurality of target DNA molecules each containing a fragment of a diploid genome, and 
Their reference to diploid genomes in describing use of “0.1x haplome equivalents (50,000 [diploid] genomes equivalents)” of target DNA”. 
     (ii) a population of beads, under conditions that promote interaction of an individual target DNA molecule with a single bead of the population of beads, wherein each bead comprises oligonucleotides immobilized thereon, 
said oligonucleotides comprising a barcode sequence, 
wherein each bead comprises at least 1000 copies of the same oligonucleotide, 
Their claims 1 and 16, and teachings of a library of microparticles/beads with polynucleotide index tags (see pg 31, lines 19-20),


with an “index tag [that] may be unique to the bead” (pg 31, lines 19-20); 
bead size of “1 mm” (pg 13, lines 19-25); and transposome complex density up to “106 complexes per mm2” (pg 4, lines 22-24).  
wherein oligonucleotides immobilized on the same individual bead comprise the same 


Their claims 1 and 16. 


Regarding Claim 4, Gormley et al. teach that “[i]n some embodiments, more than one DNA molecule can be tagmented per bead” (see pg 37, line 9).  This indicates that in other embodiments, ‘no more than one DNA molecule can be tagmented per bead’, which requires an excess of beads relative to DNA molecules. 
Regarding Claims 9 and 14, Gormley et al. teach fragmenting target DNA by use of the transposome complexes to tag (i.e. transfer) fragments with the index/barcode (see their claim 1, step (b) above).  
Regarding Claims 15-16
Regarding Claims 24-27, Gormley et al. teach the tag domains of their oligonucleotides as comprising “one or more regions suitable for hybridization with a primer for a cluster amplification reaction” (see pg 10, lines 17-19) as well as the amplification of immobilized DNA fragments (see e.g. pg 20, line 23, to pg 24, line 4), including with use of PCR (see e.g. pg 21, line 22, to pg 22, line 14; and pgs 23-24, bridging ¶).  Regarding Claim 24 and “replicates 9 bp of sequence at each end of the transposon”, Gormley et al. illustrate the same in Figures 2a and 3b (see also pg 16, lines 13-23).  Regarding Claims 26-27 and “sequencing” and assembly into “contigs”, the teachings described in the preceding paragraph (regarding Claims 15 and 16) apply. 
In light of the foregoing, Gormley et al. anticipate Claims 1, 4, 9, 14-16 and 24-27.  

Claim Rejections - 35 USC § 103 –Withdrawn and New
In light of claim amendments, the previous rejection of Claims 17-18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steemers et al. (as cited above) in view of Porreca et al. (US 2012/0165202 A1; published June 28, 2012; effectively filed April 30, 2010) has been withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 19-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gormley et al. (US 9,683,230 B2, based on US Provisional Application 61/750,682; as cited above) in view of Steemers et al. (WO 2012/061832 A1; published May 10. 2012; effectively filed at least as of November 7, 2011; cited in IDS filed 7/12/2019 and as previously cited).  
This rejection has not been previously presented. 
As an initial matter, both Gormley et al. and Steemers et al. are directed to nucleic acid analysis with use of transposition as a common field of endeavor.  
The teachings of Gormley et al. have been described above.  They do not teach prior nicking of target DNA molecules as recited in Claim 19, nor post combination nicking of target DNA molecules as recited in Claims 20-22.  
Steemers et al. teach a method highly relevant to instant Claim 1 as follows.
Regarding Claim 1, lines 3-4 (i.e. step (a)(i)), Steemers et al. teach a method for sequence analysis of a target nucleic acid (see e.g. pg 13, lines 26-34), including nucleic acids of a “Single cell, human diploid genome” (emphasis added; see page 57, Table 1, last row).   
Regarding Claim 1, step (a), Steemers et al. teach providing a mixture comprising a plurality of target (DNA) fragments in multiplex format comprising a population of beads (see e.g. pg 49, lines 25-30), and wherein each bead comprises immobilized transposon sequences (see e.g. pg 49, lines 1-4).  
They also teach each bead has a unique transposon index sequence (i.e. tag-containing sequence) comprising an appropriate barcode (i.e. tag sequence; see e.g. pg insert the transposon sequence into each of the plurality of target nucleic acids (see e.g. pg 49, lines 15-20) thereby producing tagged target nucleic acid fragments by incorporating the transposon sequence.   
Regarding Claims 19 and 20, Steemers et al. teach their method as including nicking methods “used in combination with transposon methods, such as preceding or following tagmentation” (see e.g. pg 23, lines 8-33).  They further teach this nicking “exploits the genomic DNA to provide the junction tags” (see pg 23, lines 10-11). 
Regarding Claims 21 and 22, Steemers et al. teach their method as including ligating adaptors at nicks in the strands of target nucleic acid and that “[t]he nucleic acids are amplified using primer sites of the adaptors” (see e.g. pg 58, lines 11-22).  
It would have been obvious to one having ordinary skill in the art at the time of the invention practicing the method of Gormley et al. to modify that method to include the nicking and adaptor ligation steps as taught by Steemers et al., with the reasonable expectation of successfully exploiting the genomic DNA to provide junction tags and to facilitate amplifying target DNA fragments using primer sites of the adaptors without surprising or unexpected results.  
Additional rationales for the modifications are provided by the skilled artisan’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of a known technique to improve a similar method in the same way.  

Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gormley et al. and Steemers et al. (both as cited above) as applied to Claims 19-22 above and further in view of Porreca et al. (US 2012/0165202 A1; published June 28, 2012; effectively filed April 30, 2010; as previously cited).  
This rejection has not been previously presented.  
As an initial matter, it is noted that all three documents are related to the tagging and sequencing of DNAs as a common field of endeavor.  
The teachings of Gormley et al. and Steemers et al. have been described above.  
Steemers et al. further teach “identifying genetic changes associated with cancer” as part of the background to their methods (see e.g. pg 1, lines 22-28).  
Neither Gormley et al. nor Steemers et al. teach use of their methods with DNA from circulating tumor cells or with two or more genome equivalents of DNA molecules as presented in Claims 18 and 17, respectively.  
Porreca et al. teach methods for tagging and sequencing target DNAs including those from “tumor tissue or circulating tumor cells” (see e.g. ¶¶0015, 0017, 0057, 0080, and 0100) as well as that of maternally circulating fetal DNA (see e.g. ¶¶0025, 0075, and 0100).  They further teach use of more than two genome equivalents of (see e.g. FIG. 5; and ¶¶0148, 0192, and 0300).  
It would have been obvious to one having ordinary skill in the art at the time of the invention practicing the method of Gormley et al. and Steemers et al. (as explained above) to 
Additional rationales for the modifications and expansion is provided by the skilled artisan’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element (i.e. DNAs of Porreca et al.) for another (target DNAs of Gormley et al. and Steemers et al.) to obtain predictable results.  

Double Patenting – Terminal Disclaimer
The Terminal Disclaimer filed 11 June 2021 with respect to US Patent Application 15/936,123 filed 26 March 2018; and US Patents 10,023,910 B2 and 10,557,166 , is acknowledged.  
Accordingly, the previous rejection of Claims 1, 2, 9, 12-15, 18 and 19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, 5, 8, 9 and 15 of U.S. Patent No. 10,023,910 B2 has been withdrawn; 
the previous rejection of Claims 1, 2, 9, 12, 13-15, 17 and 19 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 4, 35, 11, 9, 24 and 40 of U.S. Patent No. 10,557,166 B2 has been withdrawn; and 


Response to Arguments
Applicant's arguments filed with the 5/10 Reply (see pgs 6-7) have been fully considered and found to be directed to previous rejections that have been withdrawn and/or not applicable to the new rejections above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAWAI LAU/
Examiner, Art Unit 1639

/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635

/HEATHER CALAMITA/Supervisory Patent Examiner, Art Unit 1639     

/GARY JONES/Director, Technology Center 1600